Citation Nr: 0101502	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the 12th thoracic vertebra with symptomatic 4th 
lumbar vertebra, currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable evaluation for hypertrophic 
arthritis of the sacroiliac.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana Regional Office (RO) which continued a 
40 percent disability evaluation for the veteran's service-
connected residuals of a fracture of the 12th thoracic 
vertebra with symptomatic 4th lumbar vertebra and a 
noncompensable disability evaluation for his service-
connected hypertrophic arthritis of the sacroiliac.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  

The Board notes that in his October 1999 substantive appeal, 
the veteran advanced contentions on appeal which the Board 
has construed as a claim for entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  As this issue has neither been developed 
nor certified for review on appeal, it is referred to the RO 
for appropriate action.  


REMAND

The veteran asserts on appeal that he is entitled to 
increased disability evaluations for his service-connected 
residuals of a fracture of the 12th thoracic vertebra with 
symptomatic 4th lumbar vertebra and his service-connected 
hypertrophic arthritis of the sacroiliac.  The accredited 
representative has requested that this case be remanded in 
order to afford the veteran a VA examination.  In reviewing 
the record, the Board notes that the veteran was last 
afforded a VA orthopedic examination in December 1992.  At 
that time, the veteran complained of pain in his lower back 
since his discharge from service.  He reported that he fell 
eight years earlier and hurt his back again.  The examiner 
reported that the veteran had loss of the lumbar curve and 
bilateral lumbar spasm.  There was no fixed deformity.  As to 
range of motion of the lumbar spine, flexion was 20 degrees, 
backward extension was 5 degrees, left and right lateral 
flexion were 10 degrees and left and right rotation were 10 
degrees.  The examiner stated that the veteran winced with 
pain on the above movements.  The examiner noted that 
straight leg raising was negative, bilaterally and that there 
was no sensory change and no radiculitis.  It was noted that 
an X-ray of the thoracic spine showed osteoporosis and an X-
ray of the lumbar spine showed a traumatic compression of L1 
and degenerative joint disease of the remaining lumbosacral 
spine with osteoporosis.  As to a diagnosis, the examiner 
indicated that it was the same as the X-rays with limited 
lumbar motion with pain.  

Additionally, the Board observes that the veteran continued 
to receive both private and VA treatment for his service-
connected back disorder subsequent to the December 1992 VA 
orthopedic examination.  An April 1993 VA hospital discharge 
summary indicated diagnoses including chronic low back pain 
secondary to osteoarthritis.  A July 1998 entry noted that 
the veteran fell and hurt his back a week earlier.  The 
impression was trauma.  An August 1998 VA treatment entry 
indicated an impression of back sprain.  Subsequent August 
1998 entries referred to treatment for low back pain.  Also, 
a June 1999 treatment entry noted that the veteran had marked 
low back pain due to senile osteoporosis with multiple 
collapsed lumbar vertebral bodies.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  Additionally, the 
Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, when the medical evidence is inadequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the evidence of possible worsening of 
the veteran's service-connected back disorder since the 
December 1992 VA orthopedic examination as well as the 
evidence of possible intercurrent injuries; and in 
consideration of the Court's holdings in DeLuca, Schafrath, 
Colvin and Hatlestad, the Board concludes that a VA 
orthopedic examination would be helpful in resolving the 
issues raised by the instant appeal.  

Further, the Board notes that in his October 1999 substantive 
appeal, the veteran reported that he had been a patient at 
the Beauregard Nursing Home in DeRidder, Louisiana for the 
previous fourteen months because of his service-connected 
disorders.  Such treatment records have neither been 
requested nor incorporated into the record.  Additionally, 
the veteran reported that he had been treated approximately 
one month earlier by the "pain team" at the Alexandria, 
Louisiana VA Medical Center.  The Board notes that a July 
1999 VA treatment report from the pain management committee 
of the Alexandria, Louisiana VA Medical Center is of record.  
However, no VA treatment records subsequent to that date are 
of record.  The Board observes that the Court has held that 
the Board is deemed to have constructive knowledge of records 
generated by, or in the custody of, the VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  The Board is of the view 
that an attempt should be made to obtain any recent VA 
treatment records of possible pertinence to the veteran's 
claims as well as any relevant private treatment records 
prior to resolving the issues raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claims as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain all pertinent 
clinical documentation pertaining to 
treatment of the veteran for his service-
connected back disorder at the 
Alexandria, Louisiana VA Medical Center 
from July 1999 to the present.  Upon 
receipt of the requested information, it 
should be incorporated into the record.  

3.  The RO should contact the Beauregard 
Nursing Home, DeRidder, Louisiana, and 
request that all pertinent documentation 
associated with treatment of the veteran 
for his back disorder from January 1998 
to the present be forwarded for 
incorporation into the record.  

4.  The RO should schedule the veteran 
for VA orthopedic examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion of the lumbar and thoracic 
spines to include the active and passive 
ranges of motion and any limitation of 
function of the parts affected by 
limitation of motion.  Normal motion 
capabilities should also be specified.  
The examiner is requested to address the 
criteria indicated pursuant to diagnostic 
codes 5003, 5285, 5286, 5291, 5292 and 
5293.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, should 
reconsider the issues on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

6.  The RO's readjudication on remand 
will be governed to the extent 
applicable, by the pertinent provisions 
of the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




